—In an action to recover damages for personal injuries based on medical malpractice and lack of informed consent, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated March 27, 1998, as granted that branch of the motion of the defendants Central Brooklyn Medical Group, P. C., Bedford Williamsburg Center, Stephen Carryl, Uhlas Lotikar, and Warren Goins which was for summary judgment dismissing the complaint insofar as asserted against the defendant Uhlas Lotikar.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and that branch of the motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Uhlas Lotikar is denied.
Because of the improper redaction of the name of Dr. Uhlas Lotikar’s medical expert from the expert’s affidavit, that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against Dr. Lotikar cannot be granted (see, Marano v Mercy Hosp., 241 AD2d 48). Altman, J. P., Goldstein, Florio and McGinity, JJ., concur.